Citation Nr: 0822844	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a gunshot wound to the right shoulder, 
Muscle Group II, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had honorable active service from June 1943 to 
February 1946.  The claimant is a combat veteran who was 
wounded on Iwo Jima in February 1945, and was awarded the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the benefit sought on appeal.

A hearing before the undersigned sitting at the VA Regional 
Office in Detroit, Michigan (RO) was held in June 2006.

The Board remanded the claim to the RO in August 2006 for 
further development and consideration. 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran is 
right-handed, and his disability is evaluated as involving 
the major (dominant) side.

2.  The veteran's gunshot wound of the right shoulder is 
manifested by no more than moderately-severe disability to 
Muscle Group (MG) II. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
gunshot wound of the right shoulder are not met.  38 C.F.R. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 4.3, 4.73, Diagnostic Codes 5200, 
5201, 5302 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id. 

Here, because the Vazquez-Flores decision was only recently 
issued, the veteran has not received notice specifically 
tailored to comply with it.  This type of notice error is 
presumed prejudicial and it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id. Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final  Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Id. 

The veteran was notified that he must show evidence of an 
increase in severity of his disability in a March 2006 
letter.  Although the veteran did not receive notification 
asking him to identify the effects his disability has on his 
employment and his daily life, he has presented such 
information through his October 2003 and May 2007 VA 
examinations and June 2006 hearing when he discussed how his 
disabilities affects his activities.  Since the veteran was 
given notice that he must present worsening of his 
disabilities for an increased rating claim, and he has 
presented evidence of such through his statements and his VA 
examination, he has not been prejudiced by not having 
received notification of the necessity to present this 
evidence.  See Pelegrini, supra.  

Any deficiency in the notice to the veteran or the timing of 
these notices is harmless error where the evidence 
established that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

II.  Analysis

The veteran contends that the residuals of his right shoulder 
wound are more disabling than currently evaluated.  He notes 
that the condition results in severe pain and limitation of 
motion, especially in raising the right arm overhead.  He 
submitted the statement of his former employer who noted that 
the veteran had to reduce his work hours from 2000 to his 
retirement in 2003, due to his service-connected right 
shoulder disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In claims for higher rating, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d).  

Diagnostic Code 5302, which addresses injuries to MG II to 
include the pectoralis major, provides a zero percent 
evaluation for "slight" muscle disability of either the 
dominant or non-dominant side of the body.  A 20 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side or "moderately 
severe" muscle disability of the non-dominant side.  A 30 
percent is assigned for "moderately severe" muscle disability 
of the dominant side.  A 40 percent rating is provided for a 
"severe" muscle disability of the dominant side.  38 C.F.R. § 
4.73, Diagnostic Code 5302.

Limitation of motion associated with a disability is 
accounted for under these diagnostic criteria, as set forth 
at 38 C.F.R. § 4.56(d).  This section also defines what 
constitutes a slight, moderate, moderately severe or severe 
disability.

A "moderate" disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The Schedule also provides a rating of 40 percent when there 
is limitation of arm motion to 25 degrees from the side in 
the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 
rating of 40 percent is also warranted when there is 
ankylosis of the scapulohumeral articulation in an 
intermediate position between favorable and unfavorable in 
the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Therefore, to warrant an increase in disability rating, the 
evidence must show severe injury to MG II (Diagnostic Code 
5303), ankylosis of the scapulohumeral articulation 
intermediate between favorable and unfavorable (Diagnostic 
Code 5200), or limitation of motion of the arm to 25 degrees 
from the side (Diagnostic Code 5201).

The veteran does have a record of cardinal symptoms 
consisting of loss of power, weakness, fatigue and pain; and 
a retained metallic bodies.  However, there is no evidence of 
shattering bone fracture, open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, intermuscular binding and scarring, wide damage to 
muscle groups in missile track, loss of deep fascia or muscle 
substance, soft flabby muscles in wound area, and muscles 
that swell and harden abnormally in contraction, as 
contemplated by severe disability.  In fact, the October 2003 
VA examination report noted a small, superficial scar on the 
anterior part of the veteran's right shoulder over the distal 
pectoral muscles.  The scar was skin deep without adhesions 
and it was noted that there was no tenderness.  Grip strength 
was strong and the radial pulse was palpable.  The examiner 
diagnosed chronic tendonitis of the right shoulder, but 
concluded that the shoulder was not arthritic and that metal 
fragments that remain in the veteran's shoulder were not 
symptomatic.  A January 2005 private examination found 4/5 
strength in the right supraspinatus muscle and 4/5 strength 
in right external shoulder rotation.  All other muscle 
strength was 5/5.  A private magnetic resonance imaging (MRI) 
report dated in February 2005 noted that the veteran's signs 
of mild rotator cuff tendonitis and some degenerative changes 
involving the joint.  The May 2007 VA examination report 
found no deformity or atrophy of the right shoulder, muscle 
strength was 4/5, normal neurological examination, and that 
the right shoulder joint was not arthritic.

The veteran's ability to move his right shoulder shows that 
he does not have ankylosis so as to warrant an evaluation in 
excess of 30 percent for loss of range of motion of the right 
upper extremity.  Furthermore, the evidence establishes that 
the veteran's shoulder motion is not limited to 25 degrees 
from the side.  During examinations in October 2003 and May 
2007, he had anterior flexion to 100 and 130 degrees and 
abduction to 140 and 160 degrees, respectively.  Accordingly, 
the criteria for an increased rating based on ankylosis or 
limitation of motion of the right shoulder is not warranted.

Consideration must also be given to assignment of a higher 
evaluation because of functional loss due to pain on use or 
due to flare-ups consistent with DeLuca and various 
regulatory provisions cited above.  As reflected in the May 
2007 VA examination, there was no evidence of additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance on repetitive use of the right shoulder.  The 
examiner also noted that there was minimal impairment of the 
veteran's daily occupational activities due to his service-
connected disability.  

As shown above, the veteran has no more than moderately-
severe disability affecting MG II.  Thus, an increased rating 
is not warranted on a schedular basis.

No evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization due solely to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards and 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right shoulder is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


